Citation Nr: 1813705	
Decision Date: 03/06/18    Archive Date: 03/14/18

DOCKET NO.  14-29 240	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Houston, Texas


THE ISSUES

1.   Entitlement service connection for headaches.

2.  Entitlement to service connection for bilateral knee disability.

3.  Entitlement to service connection for a respiratory disability, including chronic obstructive pulmonary disease (COPD).

4.  Entitlement to service connection for bilateral hearing loss.


REPRESENTATION

The Veteran is represented by:  William Herron, Attorney


WITNESS AT HEARING ON APPEAL

The Veteran

ATTORNEY FOR THE BOARD

Sean G. Pflugner, Counsel


INTRODUCTION

The Veteran served on active duty from May 1989 to July 1991. 

These matters come before the Board of Veterans' Appeals (Board) on appeal from a February 2014 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Houston, Texas. 

In October 2017, the Veteran testified at a hearing before the undersigned Veterans Law Judge.  A transcript of this hearing has been associated with the electronic claims file.

The issue of entitlement to service connection for bilateral hearing loss, bilateral knee disability, and a respiratory disability, including COPD, will be addressed in the REMAND portion of the decision below and are REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the Veteran if further action is required.


FINDING OF FACT

During an October 2017 hearing before the Board, the Veteran requested to withdraw the appeal as to the issue of entitlement to service connection for headaches.



CONCLUSION OF LAW

The criteria for withdrawal of the appeal with respect to the issue of entitlement to service connection for headaches have been met.  38 U.S.C. § 7105 (West 2014); 38 C.F.R. §§ 20.202, 20.204 (2017).


REASONS AND BASES FOR FINDING AND CONCLUSION

An appeal may be withdrawn as to any or all issues at any time before the Board promulgates a decision.  38 C.F.R. § 20.204(a), (b)(3).  Such withdrawal may be made by the veteran or the authorized representative and, unless done on the record at a hearing, it must be in writing.  38 C.F.R. § 20.204(a).

In October 2017, the Veteran testified at a hearing before the Board.  During the hearing, the Veteran requested to withdraw the appeal regarding the issue of entitlement to service connection for headaches. 

VA received the request to withdraw prior to the promulgation of a Board decision.  38 C.F.R. § 20.204(a), (b)(3).  Consequently, there remains no allegation of error of fact or law for appellate consideration with respect to this claim.  38 U.S.C. § 7105(d)(5); 38 C.F.R. § 20.202.  Accordingly, the Board does not have jurisdiction to review the issue of entitlement to service connection for headaches and, thus, it is dismissed.


ORDER

The claim of entitlement to service connection for headaches is dismissed.



REMAND

Respiratory and Knees

The Veteran was not provided a VA examination pursuant to his claim of entitlement to service connection or a respiratory disability, including COPD, or his claim of entitlement to service connection for bilateral knee disability.  However, the evidence includes current diagnoses of these disabilities or lay reports of persistent and recurrent symptoms.  Further, the Veteran asserts that he began experiencing lay observable symptoms, such as shortness of breath and pain, during his active duty and that they have existed since then.  Consequently, in order to satisfy VA duty to assist, the Board finds that a remand is warranted in order to provide the Veteran VA examinations.  See McLendon v. Nicholson, 20 Vet. App. 79, 83 (2006).

Bilateral Hearing Loss

The Veteran was provided a VA audiological examination in February 2014.  Although the examiner acknowledged that the Veteran's active duty entrance examination demonstrated bilateral hearing loss (specifically at the 500 Hertz frequency, bilaterally), the examiner did not provide an opinion that specifically addressed whether the Veteran's right and/or left ear hearing loss was aggravated.  Further, the examiner stated that it was "possible" that the elevated entrance puretone thresholds were caused by impacted cerumen or collapsing ear canals due to earphone pressure.  The examiner does not, however, provide an explanation as to why the Veteran's discharge audiology results were accepted as valid, but the entrance results were not.  Additionally, the examiner noted that he could not provide a medical opinion regarding the etiology of the Veteran's hearing loss without resorting to speculation because he felt some of the service treatment records he was reviewing did not belong to the Veteran.




Accordingly, the case is REMANDED for the following action:

1.  The AOJ must provide the Veteran a VA examination with respect to any present respiratory disability and any present knee disability.  The claims file must be made available to and reviewed by the examiner(s).  All necessary and appropriate tests must be performed and their results documented.  The examiner(s) must fully describe all manifestations of any present respiratory and any present right and/or left knee disability.  After examining the Veteran and reviewing the service and post-service treatment records, the examiner must state whether the Veteran's respiratory and/or knee disability at least as likely as not (a 50 percent probability or greater) originated during his period of active service or is otherwise etiologically related to his active service.  In so doing, the examiner must consider the Veteran's assertions as to in-service events, as well as his assertions regarding symptoms existing since his service discharge.

All rendered opinions must be accompanied by a thorough rationale.

2.  The AOJ must provide the Veteran with a VA examination regarding his claimed bilateral hearing loss.  The Veteran's claims file must be made available to and reviewed by the examiner.  All pertinent symptomatology and findings must be reported.  Any indicated special diagnostic tests that are deemed necessary for an accurate assessment must be conducted.  The examiner should then provide an opinion as to whether:

(a)  the Veteran's current hearing loss clearly and unmistakably pre-existed his active duty and, if so, whether it was clearly and unmistakably NOT aggravated therein; AND

(b) it is at least as likely as not (a 50 percent probability or greater) the Veteran's hearing loss was incurred in or due to his active duty.

In so doing, the examiner must specifically consider and discuss the Veteran's assertions regarding in-service events; the fact that the Veteran's tinnitus was granted service connection based on in-service noise exposure; the service treatment records demonstrating that the Veteran was routinely exposed to hazardous noise; and the puretone thresholds obtained during his entrance examination.

All rendered opinions must be accompanied by a thorough rationale.

3.  Once the above actions have been completed, the AOJ must re-adjudicate the claims.  If any benefit remains denied, a supplemental statement of the case must be provided to the Veteran and his attorney.  After they have had an adequate opportunity to respond, the appeal must be returned to the Board for further appellate review.

The Veteran has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).





These claims must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



____________________________________________
T. REYNOLDS
Veterans Law Judge, Board of Veterans' Appeals
Department of Veterans Affairs
Department of Veterans Affairs


